DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “static friction coefficient[s] […] are increased”. There is no context for what baseline the “increased” comparison is made. Without context, the metes and bounds of the claim are unclear. 
The remaining claims are rejected based on their dependence on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa (JP2017115917) (“Kanazawa”).

    PNG
    media_image1.png
    370
    300
    media_image1.png
    Greyscale

Regarding claim 1, as far as it is definite and understood, Kanazawa teaches (Fig. 2) a steam turbine rotor comprising an embedded fin (9) which includes: a bent bottom part (9A); and an upright part including a fin tip (9B) and a fin root (9Bb); and which is inserted in a fixing groove (8) and fixed in the fixing groove by means of a locking strip (10), wherein a static friction coefficient between a side surface of the fixing groove and a side surface of the fin root, a static friction coefficient between a side surface of the locking strip and a side surface of the fin root, and a static friction coefficient between the side surface of the fixing groove and the side surface of the locking strip are increased (The description notes that the fin is made from stainless steel and the locking strip is formed from mild steel. These materials have increased coefficients of static friction when compared to smoother materials like ceramic). 
Regarding claim 6, Kanazawa teaches (Fig. 2) the fixing groove includes a croze (8Ca).
Regarding claim 7, Kanazawa teaches a steam turbine (Fig. 1) comprising the steam turbine rotor according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa in view of Yoshida et al. (US2016/0281520) (“Yoshida”).
Regarding claim 2, Kanazawa teaches the steam turbine rotor of claim 1, but fails to teach of the  static friction coefficient between the side surface of the fixing groove and the side surface of the fin root, the static friction coefficient between the side surface of the locking strip and the side surface of the fin root, and the static friction coefficient between the side surface of the fixing groove and the side surface of the locking strip, the static friction coefficient between the side surface of the fixing groove and the side surface of the fin root is the largest.
In an analogous art, Yoshida teaches a finned seal for a turbine. Yoshida teaches (Fig. 4) the seal fin (20) has side seal plates (16, 17) subjected to sandblast processing to provide texturing and thus different friction characteristics (see Paragraph 0099]). Yoshida further teaches a surface (172) of the seal plate in contact with a housing (9). Because the seal plates are treated to reduce friction, the interface between the untreated housing and seal plate surface 172 has the largest static friction coefficient to allow for adherence between the seal plate 17 and housing 9 (see Paragraph [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the steam turbine rotor of Kanazawa and change it so that of the  static friction coefficient between the side surface of the fixing groove and the side surface of the fin root, the static friction coefficient 
Regarding claim 3, Kanazawa in view of Yoshida teach the turbine rotor of claim 2, and Kanazawa further teaches the fixing groove has a width-to-depth ratio of 1:2 or more and 1:4 or less (see Fig. 2). 
Regarding claims 4-5, Kanazawa teaches the steam turbine of claim 1, but fails to teach the side surface of the fin root has a larger surface roughness than the side surface of the fixing groove, and the side surface of the locking strip has a larger surface roughness than the side surface of the fixing groove.
In an analogous art, Yoshida teaches a finned seal for a turbine. Yoshida teaches (Fig. 4) the seal fin (20) has side seal plates (16, 17) subjected to sandblast processing to provide texturing and thus different friction characteristics (see Paragraph 0099]) to reduce a friction force between the side seal plates and the housing (9). Thus, Yoshida teaches the texturing, and therefore the surface roughness, of the seal components is a result effective variable to optimize the friction characteristics of the seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the steam turbine rotor of Kanazawa and change it so that the side surface of the fin root has a larger surface roughness than the side surface of the fixing groove, and the side surface of the locking strip has a larger surface roughness than the side surface of the fixing groove to optimize a result effective variable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/16/2021 12:44 PM